DETAILED ACTION
The instant application having Application No. 16/610,596 filed on 11/04/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 11, 12, 14, 16-18, 21, 22, 24-27, 29, 32, 33, 35-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2012/139456 A1 hereinafter Li) in view of Guo et al. (Pub # US 2018/0227031 A1 hereinafter Guo).
Regarding claim 1, Li teaches “configure the wireless device to: receive activation information before a completion of a handover of the wireless device from a serving network node to a target network node,” as [(Page 6), the source base station sends a handover the activation information indicating a first set of a plurality of sets of reference signal configurations has been activated for reference signal feedback,” [(Page 5), The measurement configuration may include cell identification information for one or more cells, and configuration information for one or more reference signals for each cell. The terminal device can measure the reference signal according to the measurement configuration, and feed back the measurement result to the source base station] “the activation information being received during a Random Access Channel, RACH, procedure with the target network node;” [(Page 7), optionally, the target base station may sequentially notify the terminal device in the random access response message according to the sequence of the target CSI-RS configured or activated for the terminal device in the HO command message, or The target base station may also sequentially notify the UE in the random access response message according to the sequence of the sequence number of the target CSI-RS configured or activated for the UE in the HO command message.] “and provide reference signal feedback based on the first set of the plurality of sets of reference signal configurations” [(Page 5, The terminal device can measure the reference signal according to the measurement configuration, and feed back the measurement result to the source base station. S230 to S260 in the method 200 are similar to S110 to S140 in the method 100, and details are not described herein again]. 
However, Li does not specifically disclose a wireless device for wireless communications, the wireless device comprising: processing circuitry including a processor and a memory, the memory configured to store instructions that, when executed by the processor.
a wireless device for wireless communications,” as [FIG. 3, the UE 116; (Para. 0052), Also, depending on the network type, the term “user equipment” or “UE” can refer to any component such as “mobile station,” “subscriber station,” “remote terminal,” “wireless terminal,” “receive point,” or “user device.” For the sake of convenience, the terms “user equipment” and “UE” are used in this patent document to refer to remote wireless equipment that wirelessly accesses a BS] “the wireless device comprising: processing circuitry including a processor and a memory,” [(Para. 0073), The UE 116 also includes …a processor 340, … and a memory 360] “the memory configured to store instructions that, when executed by the processor” [(Para. 0077), The processor 340 can include one or more processors or other processing devices and execute the OS 361 stored in the memory 360 in order to control the overall operation of the UE 116].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Li with the modified system of Guo for facilitating beam measurement and reporting by a user equipment in an advanced wireless communication system [Guo: Para. 0054].
Regarding claim 2, the combination of Li and Guo, specifically Li teaches “wherein the memory stores further instructions that, when executed by the processor, further configure the wireless device to: receive, in a handover command message, the plurality of sets of reference signal configurations associated with the target network node;” as [(Page 8),  In S460, the source base station sends a HO command message to the terminal device, where the HO command message carries configuration information of each target CSI-RS in the second target CSI-RS set carried in the handover request acknowledgement message; or confirms according to the handover request. The acknowledgment indication carried by the message is and in response to the receiving of the plurality of sets of reference signal configurations associated with the target network node, monitor for the activation information” [(Page 8), After receiving the HO command message, the terminal device can immediately start the measurement of the target CSI-RS to be tested, or start the measurement of the target CSI-RS after the handover is completed. Alternatively, it is also possible to specify in the handover command whether the UE measures the CSI-RS to be tested immediately after receiving the HO command. Alternatively, the time or step of performing measurement by the CSI-RS to be tested by the UE may be specifically specified in the HO command].
Regarding claim 4, the combination of Li and Guo, specifically Li teaches “wherein the plurality of sets of reference signal configurations corresponds to a plurality of sets of channel state information reference signals, CSI-RS, configurations, each set of the plurality of sets of CSI-RS configurations corresponding to a plurality of CSI-RS” as [(Page 10), Configuration information of each target CSI-RS in the CSI-RS set, where each target CSI-RS in the first target CSI-RS set is from a first CSI-RS set, a second CSI-RS set, and a third CSI-RS set At least one of the target CSI-RSs in the second target CSI-RS set is from the fourth CSI-RS set].
Regarding claim 6, the combination of Li and Guo, specifically Li teaches “wherein the activation information is associated with a Random Access Response, RAR, message or a Radio Resource Control, RRC, connection setup message” as [(Page 8), the target base station may specify the information of the target CSI-RS to be tested for the terminal device in 
Regarding claim 7, the combination of Li and Guo, specifically Guo teaches “wherein the activation information is a bit of a medium access control, MAC, control element, CE, byte, the bit of the MAC CE indicating the first set of the plurality of sets of reference signal configurations” as [(Para. 0275), In periodic CSI-RS transmission, a MAC CE or DCI transmitted over an L1 DL control signaling can be used to indicate a UE to operate beam management or CSI acquisition].
Regarding claim 8, the combination of Li and Guo, specifically Guo teaches “wherein each bit of the MAC CE byte corresponds to a different set of the plurality of sets of reference signal configurations” as [(Para. 0249), configuration of every CSI-RS transmission can be signaled through a MAC-CE or by L1 signaling …. (Para. 0253), The configuration information can be signaled in higher layers, e.g., RRC message. In slot 2320, a gNB can send a MAC-CE or L1 signaling to activate or trigger the CSI-RS transmission (e.g., multi-shot CSI-RS transmission, aperiodic CSI-RS transmission) and 1-bit field can be signaled in corresponding activation message or trigger message to indicate if the time-domain repetition is used in the corresponding CSI-RS transmission.].
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 21, Li teaches “a target network node configured to enable reference signal configuration activation before completion of a handover of a wireless device from a serving network node,” as [(Page 7), optionally, the target base station may sequentially notify the terminal device in the random access response message according to the sequence of the target CSI-RS configured or activated for the terminal device in the HO command message] “the target network node comprising: processing circuitry including a processor and a memory,” [Implicit; See Fig. 1] “the memory configured to store instructions that, when executed by the processor,” [Implicit; See Fig. 1] “configure the target network node to: signal activation information before the completion of the handover,” [(Page 8), the target base station sends a CSI-RS activation message to the terminal device,] “the activation information indicating a first set of a plurality of sets of reference signal configurations has been activated for reference signal feedback from the wireless device,” [(Page 8), where the CSI-RS activation message carries the capability Identification information of the activated CSI-RS] “the signaling of the activation information being configured to occur during a Random Access Channel, RACH, procedure with the wireless device;” [(Page 7), optionally, the target base station may sequentially notify the terminal device in the random access response message according to the sequence of the target CSI-RS configured or activated for the terminal and receive reference signal feedback from the wireless device based on the activation information” [(Page 5, The terminal device can measure the reference signal according to the measurement configuration, and feed back the measurement result to the source basestation. S230 to S260 in the method 200 are similar to S110 to S140 in the method 100, and details are not described herein again].
However, Li does not specifically disclose the device is a wireless device.
In an analogous art Guo teaches “the device is a wireless device” as [(Para. 0052), Also, depending on the network type, the term “user equipment” or “UE” can refer to any component such as “mobile station,” “subscriber station,” “remote terminal,” “wireless terminal,” “receive point,” or “user device.” For the sake of convenience, the terms “user equipment” and “UE” are used in this patent document to refer to remote wireless equipment that wirelessly accesses a BS].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Li with the modified system of Guo for facilitating beam measurement and reporting by a user equipment in an advanced wireless communication system [Guo: Para. 0054].
Regarding claim 22, the combination of Li and Guo, specifically Li teaches “wherein the memory stores further instructions that, when executed by the processor, further configure the target network node to: determine the plurality of sets of reference signal configurations;” as [(Page 9), In this embodiment of the present invention, the reference signal and transmit an indication of the plurality of sets of reference signal configurations for the wireless device,” as [(Page 9), In the embodiment of the present invention, the target CSI-RS refers to a CSI-RS that the target base station determines that the terminal device can be configured or activated at the target station.] “the plurality of sets of reference signal configurations being associated with a plurality of antenna beam directions provided by the target network node” as [(Page 5), In addition, the handover request message may also carry support information of the CoMP capability of the terminal device. For example, the number of CSI-RSs that the terminal device can support at the same time, or the number of transmission antennas or transmission sites that the terminal device can support at the same time.].
Regarding claim 24, the combination of Li and Guo, specifically Li teaches “wherein the memory stores further instructions that, when executed by the processor, further configure the target network node to: synchronize with the wireless device using a downlink antenna beam associated with the first set of the plurality of sets of reference signal configurations;” as [(Page 8),  In S490, the target base station configures or activates a new CSI-RS for the terminal device based on the measurement result reported by the terminal device… (Page 8),  In S470, the terminal device performs an uplink synchronization process according to the HO command message to acquire a TA value corresponding to the target CSI-RS.] “and the activation information indicating the first set of the plurality of sets of reference signal configurations has been activated for reference signal feedback from the wireless device” [(Page 8), the target base station determines, according to the measurement result, a target CSI-RS that can be activated in the target CSI-RS to be tested; the target base station sends a CSI-RS activation message to the terminal device, where the CSI-RS activation message carries the capability Identification information of the activated CSI-RS.].
Regarding claim 25, the combination of Li and Guo, specifically Li teaches “wherein each of the plurality of sets of reference signal configurations corresponds to a plurality of sets of channel state information reference signal, CSI-RS, configurations, each set of the plurality of sets of CSI-RS configurations corresponding to a plurality of CSI-RS” as [(Page 10), Configuration information of each target CSI-RS in the CSI-RS set, where each target CSI-RS in the first target CSI-RS set is from a first CSI-RS set, a second CSI-RS set, and a third CSI-RS set At least one of the target CSI-RSs in the second target CSI-RS set is from the fourth CSI-RS set]..
Regarding claim 26, the combination of Li and Guo, specifically Guo teaches “wherein the activation information is a bit of a medium access control, MAC, control element, CE, byte, the bit of the MAC CE indicating the first set of the plurality of sets of reference signal configurations” as [(Para. 0275), In periodic CSI-RS transmission, a MAC CE or DCI 
Regarding claim 27, the combination of Li and Guo, specifically Guo teaches “wherein each bit of the MAC CE byte corresponds to a different set of the plurality of reference signal configurations” as [(Para. 0249), configuration of every CSI-RS transmission can be signaled through a MAC-CE or by L1 signaling …(Para. 0253), The configuration information can be signaled in higher layers, e.g., RRC message. In slot 2320, a gNB can send a MAC-CE or L1 signaling to activate or trigger the CSI-RS transmission (e.g., multi-shot CSI-RS transmission, aperiodic CSI-RS transmission) and 1-bit field can be signaled in corresponding activation message or trigger message to indicate if the time-domain repetition is used in the corresponding CSI-RS transmission.].
Regarding claim 29, the combination of Li and Guo, specifically Li teaches “wherein signaling the activation information corresponds to one of signaling a Random Access Response, RAR, message and signaling a Radio Resource Control, RRC, connection setup message” as [(Page 8), the target base station may specify the information of the target CSI-RS to be tested for the terminal device in the random access response message. The terminal device is receiving After the machine accesses the response message, the configured target CSI-RS to be tested is measured.].
Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth in claim 21.
Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 22.
claim 35, the claim is interpreted and rejected for the same reason as set forth in claim 24.
Regarding claim 36, the claim is interpreted and rejected for the same reason as set forth in claim 25.
Regarding claim 37, the claim is interpreted and rejected for the same reason as set forth in claim 26.
Regarding claim 38, the claim is interpreted and rejected for the same reason as set forth in claim 27.
Regarding claim 40, the claim is interpreted and rejected for the same reason as set forth in claim 29.

Claims 3, 13, 23 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Guo, and further in view of Shin et al. (Pub # US 2016/0142189 A1 hereinafter Shin).
Regarding claim 3, the combination of Li and Guo, specifically Li teaches “wherein the memory stores further instructions that, when executed by the processor, further configure the wireless device to provide at least one measurement report to the serving network node” as [(Page 5), The terminal device can measure the reference signal according to the measurement configuration, and feed back the measurement result to the source base station]. 
However, the combination of Li and Guo does not specifically disclose the plurality of sets of reference signal configurations being confined in a spatial domain associated with the wireless device based on the at least one measurement report.
In an analogous art, Shin teaches “the plurality of sets of reference signal configurations being confined in a spatial domain associated with the wireless device based on the at least one measurement report” as [(Para. 0107), the base station may configure the terminal with a spatial domain, of which CSI for another domain is to be measured on condition, through CSI-RS configuration and/or CSI report configuration…. (Para. 0114), the base station may need to transmit CSI-RS such that the terminal may measure the CSI for the corresponding spatial domain].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Li and Guo with the modified system of Shin to provide a method and an apparatus for measuring and reporting a CSI by using a CSI-RS when the CSI-RS is received [Shin: Para. 0011].
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 23, the combination of Li and Guo, specifically Li teaches “wherein the memory stores further instructions that, when executed by the processor, further configure the target network node to receive measurement information associated with the wireless device from the serving network node” as [(Page 5), The handover request message may carry configuration information of one or more CSI-RSs recommended by the source base station for the target base station, and/or measurement results of the one or more CSI-RSs. Optionally, the handover request message may further include configuration information of a CSI-RS that the terminal device is configured or activated at the source base station, such as an ID of the CSI-RS, or a number of CSI-RSs, and the like.].
However, the combination of Li and Guo does not specifically disclose the determining of the plurality of sets of reference signal configurations being based on the measurement 
In an analogous art, Shin teaches “the determining of the plurality of sets of reference signal configurations being based on the measurement information where the plurality of sets of reference signal configurations are confined in a spatial domain associated with the wireless device” as [(Para. 0107), the base station may configure the terminal with a spatial domain, of which CSI for another domain is to be measured on condition, through CSI-RS configuration and/or CSI report configuration…. (Para. 0114), the base station may need to transmit CSI-RS such that the terminal may measure the CSI for the corresponding spatial domain].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Li and Guo with the modified system of Shin to provide a method and an apparatus for measuring and reporting a CSI by using a CSI-RS when the CSI-RS is received [Shin: Para. 0011].
Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463